2015 IL App (2d) 140345
                                  No. 2-14-0345
                          Opinion filed February 23, 2015
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re MARRIAGE OF JENNIFER HILL,       ) Appeal from the Circuit Court
                                       ) of Kendall County.
      Petitioner-Appellee,             )
                                       )
and                                    ) No. 03-D-72
                                       )
RONALD M. HILL, JR.,                   ) Honorable
                                       ) Marcy L. Buick,
      Respondent-Appellant.            ) Judge, Presiding.
______________________________________________________________________________

       PRESIDING JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
       Justices Hutchinson and Jorgensen concurred in the judgment and opinion.

                                           OPINION

¶1     The respondent, Ronald M. Hill, Jr., appeals from the December 30, 2013, order of the

circuit court of Kendall County setting child support, ordering that he pay retroactive child

support, and ordering that he pay attorney fees for the petitioner, Jennifer Hill. For the reasons

that follow, we dismiss Ronald’s appeal.

¶2     The parties were married in 1994 and divorced in 2004.           They had three children

together. Jennifer was designated as the children’s primary residential custodian. The judgment

reserved Ronald’s child support obligation and instead provided that he was to pay $4,250 per

month for unallocated family support until September 2008. After that date, Ronald’s child

support obligation would be established based on the appropriate percentage of Ronald’s income.
2015 IL App (2d) 140345


Despite this language, Ronald’s support obligation was not recalculated after September 2008.

Instead, he continued to pay $4,250 per month.

¶3        On July 17, 2012, Jennifer filed a petition to set child support. On December 30, 2013,

following a hearing, the trial court set Ronald’s monthly child support obligation at $19,284.48.

The trial court further ordered that the child support obligation was retroactive to July 17, 2012,

totaling $337,478. Additionally, the trial court ordered that Ronald pay Jennifer’s attorney fees

of $49,025.04. Following the denial of his posttrial motion, Ronald filed a timely notice of

appeal.

¶4        On September 5, 2014, Jennifer filed a motion to dismiss Ronald’s appeal or alternatively

to enter a stay pending the trial court’s enforcement of its orders. Jennifer argued that Ronald

was not complying with the trial court’s orders as he had paid neither child support nor her

attorney fees. Although the trial court had issued several rules to show cause, they were not

served on Ronald, because his whereabouts were unknown. Relying on Garrett v. Garrett, 341
Ill. 232, 234 (1930), Jennifer argued that, where a party seeks review of a judicial order while at

the same time defying the trial court’s attempts to enforce that order, the appeal should be

dismissed.

¶5        On October 1, 2014, we denied Jennifer’s motion to dismiss but ordered that this case be

placed on inactive status until December 15, 2014. We further ordered that, at that time, Ronald

was to inform us of the status of the postjudgment enforcement proceedings.

¶6        On December 11, 2014, Ronald filed a report with this court. He indicated that on

October 16, 2014, the trial court ordered that he appear on October 23, 2014, to be read his rights

with respect to a pending rule to show cause and a citation summons with which he had never




                                                -2-
2015 IL App (2d) 140345


been personally served. On October 23, 2014, he did not appear and the trial court held him in

indirect civil contempt.

¶7     Having now considered Ronald’s report, we determine that his appeal should be

dismissed for the reasons set forth in Garrett. In that case, the husband was ordered to pay

alimony, attorney fees, and court costs. He appealed from that order. While his appeal was

pending, the husband refused to comply with the trial court’s order and therefore was found in

contempt. The trial court was not able to enforce its contempt order, however, because the

husband was concealing himself outside Illinois. The supreme court found that the husband’s

absence hindered and embarrassed the due course of procedure by preventing the court from

enforcing its decree. Id. at 234. The supreme court therefore concluded that “no reason is here

disclosed why we should give consideration to one showing his contempt for our courts at the

same time that he asks their affirmative assistance.” Id.

¶8     Here, Ronald’s conduct of defying the trial court’s order at the same time he is seeking

review of it is analogous to the husband’s conduct in Garrett. Therefore, like in Garrett, we

dismiss Ronald’s appeal. Like the husband in Garrett, Ronald is concealing himself from the

court’s authority and is “showing his contempt for our courts.” Although Garrett is not a recent

decision, we believe that the principles it annunciated, condemning a litigant’s attempt to hinder

and embarrass a court’s authority, are as applicable today as when the supreme court authored its

decision 85 years ago. We also note that other courts have recognized the continuing validity of

Garrett. See, e.g., In re Marriage of Timke, 219 Ill. App. 3d 423, 426 (1991) (explaining that the

supreme court in Garrett “clearly and unmistakably held” that a party is not entitled to appellate

review of an order that he is defying).




                                               -3-
2015 IL App (2d) 140345


¶9     In so ruling, we note that Garrett is not inconsistent with more recent supreme court

pronouncements that have held “that exposing one’s self to a finding of contempt is an

appropriate method of testing the validity of a court order.” People v. Shukovsky, 128 Ill. 2d 210,

219 (1988) (citing People ex rel. General Motors Corp. v. Bua, 37 Ill. 2d 180, 189 (1967)). Our

courts have interpreted those cases to mean that one should not be sanctioned for being found in

contempt if: (1) he made a good-faith effort (2) to secure an interpretation of an issue without

direct precedent (3) as to an order that would otherwise not be appealable. In re Marriage of

Levinson, 2013 IL App (1st) 121696, ¶ 56; People v. Campobello, 348 Ill. App. 3d 619, 626

(2004). Here, Ronald’s appeal challenges the calculation of child support and an award of

attorney fees. As such, he is not making a good-faith effort to secure an interpretation of an issue

without direct precedent. See Levinson, 2013 IL App (1st) 121696, ¶ 56. Further, the order he is

refusing to comply with is clearly appealable.       Cf. Campobello, 348 Ill. App. 3d at 626.

Accordingly, as Bua, Shukovsky, and its progeny are distinguishable from Garrett, our reliance

on Garrett is appropriate.

¶ 10   For the foregoing reasons, we dismiss Ronald’s appeal.

¶ 11   Appeal dismissed.




                                               -4-